1. That sheriffs in no instance are entitled to costs for services, other than what shall appear of record, by the return of precepts, to them directed. *Page 84 
2. That witnesses who do not attend to the direction of the law, in procuring and filing tickets of their attendance, shall not afterwards be permitted to draw up accounts, and prove them out of Court and thereby entitle themselves to have them taxed in the bill of costs.
NOTE. — Upon the second point see 1 Rev. Stat., ch. 31, sec. 76.Anonymous. 3 N.C. 138; Stanly v. Hodges, post, 203, 500; Thompson v.Hodges, 10 N.C. 318.
(82)